Citation Nr: 1538571	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disorder, prior to June 9, 2014.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Alabama.

The Veteran filed a July 2015 claim for increased ratings for posttraumatic stress disorder, coronary artery disease, post-operative left lower lip carcinoma, tinnitus, a post-operative right knee disorder, a left knee disorder, and hearing loss.  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for an increased rating for his right knee disorder was remanded by the Board in January 2009 to obtain a more recent VA knee examination.  The Veteran was afforded October 2009 and September 2010 VA knee examinations and an October 2010 supplemental statement of the case found a rating in excess of 10 percent for the Veteran's right knee disorder was not warranted.  In February 2011, the Board again remanded the Veteran's claim, finding that while the October 2009 and September 2010 VA examiner did conduct range of motion testing, the examiner failed to note the degree of motion at which pain occurred, which was required to assess the level of functional loss in light of VA regulations.  See 38 C.F.R. § 4.40 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran was not afforded a new VA knee examination until June 2014, over three years after the Board's remand.  Unfortunately, this examination was conducted less than one week following the Veteran's total right knee replacement surgery.

In a June 2014 rating decision, the RO granted a temporary 100 percent evaluation for the Veteran's right knee beginning June 9, 2014, the date the Veteran underwent a total right knee replacement, through July 31, 2014.  Accordingly, a November 2014 supplemental statement of the case recharacterized the current issue on appeal as entitlement to an increased evaluation for a right knee disorder in excess of 10 percent, prior to June 9, 2014.  The RO continued the 10 percent rating prior to June 9, 2014, finding that the Veteran's total right knee replacement "erased any data" which the RO could have used to increase the Veteran's disability rating.

As there is no evidence that adequately discusses how the Veteran's range of motion was affected by pain during the appeal period, the Board finds a retrospective medical opinion addressing such would be helpful in determining the appropriate disability ratings for the period on appeal prior to the Veteran's total right knee replacement surgery.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The retrospective opinion must consider the period beginning July 14, 2006, the date following the Veteran's most recent adequate knee examination, and prior to June 9, 2014.

The Board recognizes that it may not be possible for a physician to provide an opinion as to the past state of the Veteran's right knee disorder with certainty.  However, in the retrospective opinion, the physician must ensure that if he or she resorts to speculation, the reason for speculation is thoroughly explained.  Additionally, the retrospective medical opinion must be reviewed by the RO to ensure that it complies with the below remand directives. 

On remand, the RO must also obtain all outstanding identified private and VA medical treatment records.  All records received by the RO must be associated with the Veteran's electronic claims file and must be reviewed by the physician providing the retrospective medical opinion.

Moreover, the evidence of record suggests the Veteran has at least applied for and may be in receipt of Social Security Administration (SSA) disability benefits.  The evidence of record contains a July 2007 mental diagnostic evaluation conducted by the State of Arkansas for the SSA.  The Veteran has claimed that he is unemployable due to a psychiatric disorder and his bilateral knee disorder, and therefore, any records held by the SSA may be relevant to his current claims.  Accordingly, on remand the RO must obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board finds that a remand regarding entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is also required because any SSA records received could be related to his claims and because any decision with respect to his claim for an increased rating for his right knee could have a significant impact on the adjudication of his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of his response, the RO must obtain all outstanding VA treatment records and Social Security Administration records.

Any records obtained must be associated with the Veteran's electronic claims file.  All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e) (2015).  The Veteran and his representative must then be given an adequate opportunity to respond.

2.  Following completion of the above development, a VA physician must provide a retrospective medical opinion as to how the Veteran's right knee range of motion was affected by pain and whether the Veteran's right knee exhibited any functional impairment.

The physician is asked to review the September 2009 and October 2010 VA examinations and provide a retrospective opinion as to at what point during range of motion testing the Veteran experienced any limitation of motion of the right knee that was specifically attributable to pain.

Next, the physician must consider the period beginning July 14, 2006, and prior to June 9, 2014.  The physician is requested to indicate whether, and to what extent, the Veteran likely experienced functional loss due to pain, weakness, excess fatigability, coordination, flare-ups and/or repeated use.

To the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If the physician is unable to offer the above-requested opinions, or cannot do so without speculation, that fact must be so stated and an explanation must be provided as to why.

3.  The retrospective medical opinion must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  Specifically, as explained above, if the physician is unable to provide an opinion or cannot do so without resorting to speculation, the physician explain why.  If the retrospective medical opinion is found to be deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

